(Por la corte, a propuesta del
Juez Presidente Sr. del Toro.)
Por cuanto, Ramón Echavarry Alfonso presentó ante esta Corte Suprema una solicitud de disbarment contra James R. Beverley, Attorney General de Puerto Rico, basándose en que el dicho Attorney General en el pleito seguido por Roberto H. Todd como Alcalde de San Juan contra el Go-bernador de Puerto Rico, sobre nulidad de la Ley No. 99 de 1931, titulada “Ley para establecer un Gobierno Especial para la Capital de Puerto Rico y para otros fines ’ ’, juró que dicha ley fué aprobada por la Asamblea Legislativa el *100515 de mayo de 1931, a sabiendas de qne lo babía sido el 16, cuando había ya vencido el período legal de sus sesiones; y
Pon cuanto, algunos tribunales, entre ellos la Corte Su-prema de los Estados Unidos, han resuelto que la fecha de la aprobación de una ley por la Asamblea Legislativa, es la certificada por los Presidentes de sus Cámaras; y
PoR cuanto, es lo cierto que la dicha Ley No. 99 ha sido publicada oficialmente como aprobada por el Gobernador el 15 de abril, 1931, lo que implica que en o con anterioridad a esa fecha fue certificada por los Presidentes de ambas Cá-maras como pasada por la Asamblea';
PoR tanto, y sin que sea necesario decidir en definitiva en este caso si esta corte sigue o no las indicadas decisio-nes, es lo cierto que siendo una realidad su existencia el Attorney General pudo ajustar a ellas su conducta y ésta no puede calificarse de corrupta a los efectos de un disbarment, debe desestimarse y se desestima la querella presentada.